Exhibit 10.1




STOCK APPRECIATION RIGHT AWARD AGREEMENT


THIS STOCK APPRECIATION RIGHT AWARD AGREEMENT (this “Agreement”) is made and
entered into as of April 10, 2018 (the “Grant Date”) by and between Ebix, Inc.,
a Delaware corporation (the “Company”), and Robin Raina (“Participant”).


WHEREAS, on July 15, 2009, the Company and Participant entered into a certain
Acquisition Bonus Agreement (the “Bonus Agreement”);


WHEREAS, the Company has disclosed calculations of hypothetical payments due to
Participant under the Bonus Agreement (the “Example Calculations”);


WHEREAS, certain claims have been raised in litigation challenging the validity
and interpretation of certain terms of the Bonus Agreement;


WHEREAS, in connection with such litigation, Participant has asserted a
cross-claim against the Company seeking reformation of the Bonus Agreement;


WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its stockholders to provide an
incentive to Participant, as the Company’s Chief Executive Officer, to continue
to contribute to the Company’s business, and in the event of any future
corporate transaction that results in an Acquisition Event (as herein defined),
to reward Participant appropriately for his contributions to the Company, prior
to such Acquisition Event, and to further incentivize Participant to maximize
the value received by the stockholders of the Company in an Acquisition Event;


WHEREAS, the parties wish to terminate the Bonus Agreement, resolve any
uncertainty created by the litigation, resolve Participant’s cross-claim against
the Company and to enter into a new agreement to incentivize Participant to
continue to increase the value of the Company and its Common Shares;


WHEREAS, any capitalized term that is used, but not defined, in this Agreement
shall have the meaning ascribed to such term in the Ebix, Inc. 2010 Stock
Incentive Plan (the “Plan”); and


WHEREAS, Participant desires to accept such grant of Stock Appreciation Rights
from the Company in accordance with all of the terms and conditions of this
Agreement.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable consideration
the receipt of which is hereby acknowledged, the Company and Participant hereby
agree as follows:


1.
Grant of Appreciation Rights.

(a)    The Company hereby grants to Participant 5,953,975 Stock Appreciation
Rights with respect to the Common Shares (the “Stock Appreciation Rights”),
subject to all of the terms and conditions of this Agreement, having a base
value of $7.95 per Share (“Base Price”). Prior to any Acquisition Event, on or
before March 31 of each year the Board shall determine whether a shortfall (as
determined pursuant to the last sentence of this Section 1(a)) existed as of the
end of the immediately preceding fiscal year.  In the event the Board determines
that a shortfall existed and Participant is then employed by the Company, the
Company shall grant Participant a number of Stock Appreciation Rights (each, a
“Shortfall Grant”) sufficient to eliminate such shortfall. Each Shortfall Grant
shall be subject to the terms of this Agreement as if granted hereunder and all
references herein to Stock Appreciation Rights shall include Stock Appreciation
Rights granted as part of the Shortfall Grant. Notwithstanding the foregoing,
the Board, in its sole discretion, instead


1

--------------------------------------------------------------------------------

Exhibit 10.1


of granting Participant additional Stock Appreciation Rights as a Shortfall
Grant, may grant him a number of RSUs or shares of Restricted Stock under the
then existing stockholder-approved Company equity incentive plan (each such
grant, a “Share Grant”) sufficient to eliminate such shortfall. Each Share Grant
will have such terms and conditions as determined by the Board, but shall
generally follow the terms of RSU or Restricted Stock awards granted to other
executives of the Company at or about the time of such Share Grant; provided no
Share Grant shall vest more rapidly than one third prior to the first
anniversary of grant and the remainder in eight equal quarterly installments
following the first anniversary of grant. A shortfall shall exist if the number
of Participant’s Shares is less than 20% of the sum of (a) the number of Stock
Appreciation Rights and (b) the number of outstanding shares reported by the
Company in its audited financial statements as of the end of the immediately
preceding fiscal year.


(b)    Upon becoming vested in accordance with Section 2, each Stock
Appreciation Right shall entitle Participant to receive a cash payment from the
Company in accordance with Section 3 equal to the excess, if any, of the Net
Proceeds Per Share received in connection with an Acquisition Event over the
Base Price.
(c)    “Acquisition Event” means the occurrence of any of the following events
(or a series of related events) with respect to the Company if the stockholders
of the Company immediately prior to the event(s) do not retain immediately after
the event(s) (in substantially the same proportions as their ownership of shares
of the Company’s voting stock immediately before the event(s)), direct or
indirect beneficial ownership of more than 50% of the total combined voting
power of the outstanding voting securities of the Company or the entity to which
the Company’s assets are transferred: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than 50% of the voting stock of the Company; (ii) a merger
or consolidation in which the Company is a party; (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company; or (iv) the
acquisition or dissolution of the Company. Notwithstanding the foregoing, an
event shall not constitute an Acquisition Event unless it is also a “change in
control event” described in Treasury Regulations section 1.409A-3(i)(5)(i).
(d)    “Cause” means any of the following: (a) Participant’s theft, dishonesty,
or falsification of Company documents or records; (b) Participant’s improper use
or disclosure of the Company’s confidential or proprietary information; (c)
Participant’s failure or inability to perform reasonable assigned duties or to
abide by the policies of the Company; (d) any material breach by Participant of
any employment or contractor agreement between Participant and the Company; or
(e) Participant’s conviction (including a plea of guilty or nolo contendere) of
any criminal act which impairs Participant’s ability to perform Participant’s
duties with the Company.
(e)    “Closing Date” means the date on which an Acquisition Event occurs. An
Acquisition Event “occurs” upon the closing of all transactions necessary to
consummate such Acquisition Event.
(f)    “Net Proceeds Per Share” shall be the sum of any cash consideration and
the Fair Market Value of any securities received or receivable per Share by the
stockholders of the Company in or by virtue of the Acquisition Event determined
by the Board in its discretion.
(g)    “Participant’s Shares” means the sum of (a) the number of Stock
Appreciation Rights, (b) the number of Common Shares deemed by the parties to be
owned by the Participant as of the date of this Agreement, which is agreed to be
3,676,540, as adjusted for any stock splits or stock dividends, and (c) the
aggregate number of Common Shares subject to, or underlying (if any Share Grants
are cash settled), any Share Grants granted prior to the date of determination.


2

--------------------------------------------------------------------------------

Exhibit 10.1


(h) “The Fair Market Value” of any securities received by the Company’s
stockholders shall be determined as follows:
(i)    Stock Listed and Shares Traded. If such securities are listed and traded
on a national securities exchange (as such term is defined by the Securities
Exchange Act of 1934) on the date of determination, the Fair Market Value per
share shall be the average of the closing prices of the securities on such
national securities exchange, over the twenty (20) trading day period ending
three (3) trading days prior to the Closing Date. If such securities are traded
in the over-the-counter market, the Fair Market Value per share shall be the
average of the closing bid and asked prices on the day immediately prior to the
Closing Date.
(ii)    Stock Not Listed. If such securities are not listed on a national
securities exchange or, if such securities are traded in the over-the-counter
market but there shall be no published closing bid and asked prices available on
the date immediately prior to the Closing Date, then the Board shall determine
the Fair Market Value of such securities from all relevant available facts,
which may include the average of the closing bid and ask prices reflected in the
over-the-counter market on a date within a reasonable period either before or
after the date of determination, or opinions of independent experts as to value
and may take into account any recent sales and purchases of such securities to
the extent they are representative.
2.
Vesting of Appreciation Rights.

(a)    If an Acquisition Event occurs, the Stock Appreciation Rights shall vest
in full on the Closing Date if Participant is an employee of the Company at such
time or his employment with the Company has been involuntarily terminated
without Cause within the 180-day period immediately preceding the Closing Date.
Unvested Stock Appreciation Rights will terminate and be forfeited upon the
earlier of (i) 180 days following involuntary termination of Participant’s
employment without Cause; or (ii) termination of Participant’s employment for
any other reason.
(b)    Notwithstanding anything set forth in this Agreement or the Plan to the
contrary, if the Base Price equals or exceeds the Net Proceeds Per Share as of
the Closing Date, then the Stock Appreciation Rights shall automatically be
canceled and forfeited without the payment of any consideration to Participant
or any other Person in respect thereof.
3.
Settlement of Appreciation Rights.

(a)    Payments with respect to Stock Appreciation Rights shall be made on the
same schedule as payments to the holders of the Company’s common stock in
respect of the Acquisition Event on or after the Closing Date. Payments with
respect to Stock Appreciation Rights shall be payable in cash, provided that
Participant shall be entitled to elect to receive payment of all or any portion
of the amounts payable with respect to Stock Appreciation Rights in such other
consideration as shall be received per Share by the stockholders of the Company
in or by virtue of such Acquisition Event. Notwithstanding the foregoing, this
provision shall be interpreted and applied so as to comply with the provisions
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and Treasury Regulations section 1.409A-3(i)(5)(iv) to the extent required to
avoid an accelerated or additional tax under Section 409A of the Code. If
Participant dies after the Closing Date, but before receiving all benefits to
which he is entitled under this Agreement, Participant’s benefits under this
Agreement shall be paid or issued to Participant’s Beneficiary or Beneficiaries
(as herein defined) at the time(s) and in the amount(s) provided under this
Agreement if Participant had not died. Participant shall, on a form designated
by the Company, designate one or more death beneficiaries (each a
“Beneficiary”). A Beneficiary designation will be effective only when a signed
and dated Beneficiary designation form has been filed with the Company. If
Participant is not survived by any Beneficiary, the Company shall distribute
Participant’s benefits under this Agreement to the legal representatives of the
estate


3

--------------------------------------------------------------------------------

Exhibit 10.1


of Participant. Notwithstanding the foregoing, no payment shall be made more
than five (5) years after the Closing Date and any payment due after such fifth
anniversary shall be forfeited by Participant.
(b)    Gross-Up Payment Amount. Notwithstanding anything in this Agreement to
the contrary, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of Participant, whether paid,
payable, distributed or distributable pursuant to this Agreement or otherwise
(other than any payments with respect to Share Grants) (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code (or any successor
provision) or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest and penalties, are collectively
referred to in this Agreement as the “Excise Tax”), then Participant shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after the payment by Participant of all taxes (including any interest
or penalties imposed with respect to such taxes), including any Excise Tax,
imposed upon the Gross-Up Payment, Participant retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payment.
(c)    Determinations. Subject to the provisions of Section 3(b), all
determinations required to be made under Section 3(b), including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by an accounting firm of national standing reasonably selected by the Company
(the “Accounting Firm”), which shall provide detailed supporting calculations to
both the Company and Participant within 15 business days of the receipt of
written notice from Participant that there has been a Payment, or such earlier
time as is requested by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 3(c), shall be paid by the Company to Participant
within five business days of the receipt of the Accounting Firm’s determination
and calculations. All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any determination by the Accounting Firm shall be binding
upon the Company and Participant. As a result of the possible uncertainty in
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments will not
have been made by the Company that should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Section 3(d) and Participant
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Participant.
(d)    Internal Revenue Service Claim or Audit. Participant shall notify the
Company in writing of any claim or audit by the Internal Revenue Service that,
if successful, could reasonably require the payment by the Company of the
Gross-Up Payment. Such notification shall be given as soon as practicable but no
later than ten business days after Participant is informed in writing of such
claim and shall apprise the Company of the nature of such claim and the date on
which such claim is to be paid. Participant shall not pay such claim prior to
the expiration of the thirty (30) day period following the date on which
Participant gives such notice to the Company (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If the
Company notifies Participant in writing prior to the expiration of such period
that it desires to contest such claim, Participant shall:
(i)    give the Company any information reasonably requested by the Company
relating to such claim,
(ii)    take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company and reasonably acceptable to Participant,


4

--------------------------------------------------------------------------------

Exhibit 10.1


(iii)    cooperate with the Company in good faith in order to effectively to
contest such claim, and
(iv)    permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Participant harmless,
on an after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section, the Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Participant to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Participant agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Participant to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to Participant, to the extent permitted by applicable law, on an
interest-free basis and shall indemnify and hold Participant harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of Participant with respect to which such contested amount
is claimed to be due is limited solely to such contested amount. Furthermore,
the Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and Participant shall be
entitled in his sole discretion to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
(e)    Refunds. If, after receipt by Participant of an amount advanced by the
Company pursuant to Section 3(d), Participant becomes entitled to receive any
refund with respect to such claim, Participant shall (subject to the Company’s
complying with the requirements of such Section) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after receipt by Participant of an amount
advanced by the Company pursuant to Section 3(d), a determination is made that
Participant shall not be entitled to any refund with respect to such claim and
the Company does not notify Participant in writing of its intent to contest such
denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.
(f)    Timing of Payments. All payments pursuant to this Section must be made by
the end of the taxable year next following the taxable year in which Participant
remits any taxes to which such payment(s) relate; provided the amount of such
reimbursement during one year may not affect amounts reimbursable in any
subsequent year (except as to the determination of the Underpayment).
4.
Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement, and any and
all disputes, claims or causes of action (whether in contract, tort, statute or
otherwise) directly or indirectly based upon, arising out of or in any way
related to this Agreement, or the negotiation, execution, interpretation or
performance of this Agreement (including any such dispute, claim or cause of
action based upon, arising out of or related to any representation or warranty
made in or in connection with this Agreement or as an inducement to enter into
this Agreement) (each a “Dispute”), shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard



5

--------------------------------------------------------------------------------

Exhibit 10.1


to principles of conflicts of law. The Court of Chancery of State of Delaware
shall be the sole and exclusive forum for any action, suit or proceeding
relating to or arising out of any such Dispute (a “Covered Action”), unless the
Court of Chancery of the State of Delaware shall determine that it does not have
subject matter jurisdiction, in which case, any such Covered Action shall be
brought in the Superior Court of the State of Delaware or the United States
District Court for the District of Delaware (the “Delaware Courts”). Each party
hereto hereby irrevocably and unconditionally (i) agrees not to commence any
Covered Action except in such Delaware Courts in accordance with this Section;
(ii) consents and submits to the exclusive jurisdiction of, and waives any
objection to the laying of venue in, such Delaware Courts and agrees not to
plead or otherwise claim that any Covered Action brought therein has been
brought in any inconvenient forum; and (iii) waives any right such party may
have to a trial by jury in respect of any Covered Action. This Section remains
in full force and shall survive the termination of this Agreement as set forth
in Section 20 or otherwise.
5.Severability. If it shall be determined by a court of competent jurisdiction
that any provision of this Agreement shall be invalid or unenforceable under
applicable law, such invalidity or unenforceability shall not invalidate the
entire Agreement. This Agreement shall be construed so as to limit any term or
provision so as to make it enforceable or valid within the requirements of any
applicable law, and, in the event such term or provision cannot be so limited,
this Agreement shall be construed to omit such invalid or unenforceable
provisions.
6.No Guarantee of Employment, Service or Payment. Except as otherwise required
by applicable law, the existence of this Agreement or the eligibility to receive
any payment under this Agreement shall not be deemed to constitute a contract of
employment or service between the Company or any of its Affiliates and
Participant or to otherwise change the terms of Participant’s employment with
the Company. Nothing in this Agreement shall give Participant the right to be
retained in the service of the Company or any of its Affiliates or to restrict
the right of any of them to discipline or terminate Participant at any time
(with or without cause or notice).
7.Nature of the Award. The eligibility to receive payments under this Agreement
(a) constitutes a benefit that is extraordinary in nature and shall not provide
for any additional direct or indirect allowance under any applicable contract or
national collective bargaining agreement, except to the extent required by
applicable law; (b) shall not constitute a condition for a future grant of
additional similar economic benefits or benefits of another nature; and (c) does
not grant to Participant a right to take part in any other incentive systems
that may be implemented or any other remuneration of any nature whatsoever.
8.Unfunded Agreement; Participant’s Rights Unsecured and Unfunded. This
Agreement is intended to be an unfunded arrangement. All rights of Participant
to receive a payment under this Agreement are unfunded and unsecured and neither
the Company nor any of its Affiliates is required to set aside money or any
other property to fund any obligations under this Agreement, and any amounts
that may be so set aside prior to payment under the terms of this Agreement
remain the property of the entity setting the amounts aside.
9.Transfer and Assignment; Third Party Rights.
(a)    Subject to the provisions of applicable law, without the prior consent of
the Company, no interest of Participant in, or right to receive a benefit or
payment under, this Agreement shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind.
(b)    Nothing express or implied in this Agreement is intended or may be
construed to give any Person other than Participant any rights or remedies under
this Agreement except as agreed in advance by the Company and specifically set
forth herein.
10.Taxes. To the extent required by applicable law, all payments under this
Agreement shall be subject to applicable taxes or social security or national
insurance deductions (or similar taxes, deductions or


6

--------------------------------------------------------------------------------

Exhibit 10.1


contributions under applicable law). The Company or any of its Affiliates shall
have the right to withhold (or require Participant to remit to the Company an
amount sufficient to satisfy) all applicable taxes and social security premiums
and to make any applicable set-offs they determine to be necessary or desirable
in accordance with applicable law in respect of any payments made under this
Agreement.
11.Termination of Bonus Agreement. Upon execution of this Agreement by a
representative of the Company and Participant, the Bonus Agreement is hereby
terminated and of no further force and effect whatsoever, and each party hereby
relinquishes all rights and benefits and terminates all duties and obligations
thereunder.
12.Release of Claims. Participant, on behalf of himself and any other Person in
respect thereof, hereby fully and unconditionally releases and discharges the
Company and all agents, partners, directors, employees, attorneys, successors
and assigns, and each of them, from all actions, causes of action, claims,
judgments, obligations, damages and liabilities, of whatsoever kind and
character, occurring at any time or prior to the date of this release, directly
or indirectly based upon, arising out of or in any way related to the Bonus
Agreement, or the negotiation, execution, interpretation or performance of the
Bonus Agreement, including without limitation, any claim for reformation of the
Bonus Agreement.
13.Notice. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to the Participant: To the Participant’s address in Company’s files.
            
If to the Company:
            
Ebix, Inc.
1 Ebix Way
Johns Creek, GA 30097
14.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument.

15.Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.
16.Incorporation of the Terms of the Plan. The Stock Appreciation Rights are not
subject to the Plan. However, any provision of the Plan, as it may be amended
from time to time, under Articles III, X, XII, XIII and XV and Section 4.3
therein that is not inconsistent with this Agreement is hereby incorporated by
reference as if this Agreement was an Award of SARs granted under the Plan. By
entering into this Agreement, Participant agrees and acknowledges that
Participant has received and read a copy of the Plan as set forth on Exhibit A
hereto. In the event of any inconsistency between the Plan and this Agreement,
the terms of this Agreement shall control.
17.Entire Agreement; Amendment.
(a)        This Agreement contains all of the terms agreed upon between
Participant and the Company with respect to the subject matter hereof between
Participant and the Company with respect to the matters contemplated in this
Agreement. As set forth in Section 11 of this Agreement, the Bonus Agreement
shall be null and void. Without limiting the effect of the foregoing,
Participant agrees that this Agreement satisfies any rights he may have had
under any prior understanding or agreement between Participant and the Company
with respect to the subject matters described in the Bonus Agreement or herein.
Any agreement or rights that Participant might have related to severance, would
be in addition to this Agreement and is not being covered by this Agreement.


7

--------------------------------------------------------------------------------

Exhibit 10.1


(b)        Participant and the Company agree that no term, provision or
condition of this Agreement shall be held to be altered, amended, changed or
waived in any respect except as evidenced by written agreement of Participant
and the Company.
18.
Mutual Drafting. The parties hereto are sophisticated, and have each had the
opportunity to be represented by counsel of their own choice in negotiating this
Agreement. This Agreement shall therefore be deemed to have been negotiated and
prepared at the joint request, direction and construction of the parties, at
arm’s length, with the advice and participation of counsel, and shall be
interpreted in accordance with its terms without favor to either party, and no
presumption or burden of proof shall arise favoring or disfavoring either party
by virtue of authorship of this Agreement.

19.Compliance with Section 409A. The Company and Participant agree to negotiate
in good faith to reform any provisions of this Agreement to maintain to the
maximum extent practicable the original intent of the applicable provisions
without violating the provisions of Section 409A of the Code, if the Company
deems such reformation necessary or advisable pursuant to guidance under Section
409A of the Code to avoid the incurrence of any such interest and penalties.
Such reformation shall not result in a reduction of the aggregate amount of
payments or benefits under this Agreement.
20.Termination. This Agreement shall terminate automatically upon the occurrence
of an Acquisition Event, effective as of the Closing Date, provided that such
automatic termination shall not affect the accrual or payment with respect to
Stock Appreciation Rights provided for herein with respect to such Acquisition
Event or the rights or obligations of the Company or Participant hereunder in
respect of such Stock Appreciation Rights.
21.Confidential Information. Participant shall hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or any of its affiliated companies and their
respective businesses, which shall have been obtained by Participant during
Participant’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by Participant
or representatives of Participant in violation of this Agreement). After
termination of Participant’s employment with the Company, Participant shall not,
without the prior written consent of the Company, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it. In addition, to the extent that Participant is a party to any
other agreement relating to confidential information, inventions or similar
matters with the Company, Participant shall continue to comply with the
provisions of such agreements. Nothing in this Agreement shall prohibit
Participant from (i) disclosing information and documents when required by law,
subpoena or court order, (ii) disclosing information and documents to
Participant’s attorney, financial or tax adviser for the purpose of securing
legal, financial or tax advice, or (iii) retaining, at any time, Participant’s
personal correspondence, Participant’s personal contacts and documents related
to Participant’s own personal benefits, entitlements and obligations, except
where such correspondence, contracts and documents contain confidential
information. Notwithstanding anything set forth in this Agreement to the
contrary, (i) Participant will not be prohibited from reporting possible
violations of federal or state law or regulation to any governmental agency or
entity or making other disclosures that are protected under the whistleblower
provisions of federal or state law or regulation, nor is Participant required to
notify the Company regarding any such reporting, disclosure or cooperation with
the government, and (ii) no provision contained in this Agreement is intended to
conflict with Section 1833(b) of the Defend Trade Secrets Act of 2016 or create
liability for disclosures of trade secrets that are expressly allowed by such
Section.
22.Public Announcements. Participant shall consult with the Company before
issuing any press release or otherwise making any public statement with respect
to the Company or any of its affiliated companies, this Agreement or the
transactions contemplated hereby, and Participant shall not issue any such press
release or make any such public statement without the prior written approval of
the Company, except as may be required by applicable law, rule or regulation or
any self-regulatory agency requirements, in


8

--------------------------------------------------------------------------------

Exhibit 10.1


which event the Company shall have the right to review and comment upon any such
press release or public statement prior to its issuance.
23.Authority. Participant and the Company each has full power and authority to
enter into this Agreement, and all necessary resolutions, approvals, and
authorizations have been obtained.
24.Acknowledgment of Full Understanding. Participant acknowledges and agrees
that: (i) Participant has had adequate opportunity to consult with independent
counsel of his own choice, has been advised to do so by the Company and has done
so to the extent he deems necessary; (ii) Participant has had adequate
opportunity to consider this Agreement and to consult with any other advisor of
his own choice, has been advised to do so by the Company and has done so to the
extent he deems necessary; (iii) Participant has carefully read this Agreement
in its entirety, understands all of the terms herein and is fully aware of its
legal effect; (iv) Participant has entered into this Agreement voluntarily and
freely based on his own judgment and has not acted in reliance upon any
representations or promises not expressly contained herein. The Company
acknowledges and agrees that: (i) the Company, including the Board and any
committee thereof, has had adequate opportunity to consult with independent
counsel of its own choice, has been advised to do so by Participant and has done
so to the extent it deems necessary; (ii) the Company, including the Board and
any committee thereof, has had adequate opportunity to consider this Agreement
and to consult with any other advisor of its own choice, has been advised to do
so by Participant and has done so to the extent it deems necessary; (iii) the
Company, including the Board and any committee thereof, has carefully read this
Agreement in its entirety, understands all of the terms herein and is fully
aware of its legal effect; (iv) the Company, including the Board and any
committee thereof, has entered into this Agreement voluntarily and freely based
on its own judgment and has not acted in reliance upon any representations or
promises not expressly contained herein. The Company and Participant acknowledge
that following the date of this Agreement, the Bonus Agreement shall be null and
void, and that this Agreement contains any and all terms agreed upon between
Participant and the Company with respect to the subject matter described herein.
The Company and Participant acknowledge that any prior understandings or
agreements with respect to the subject matter described herein that are not
contained in this Agreement are hereby superseded by the terms of this
Agreement.
[Signature Page Follows]




























9

--------------------------------------------------------------------------------

Exhibit 10.1


IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the Company and
Participant have executed and delivered this Agreement as of the year and date
first above written.
EBIX, INC.


By: /s/ DARREN JOSEPH    

Name: Darren Joseph

Title: Corporate Vice President



PARTICIPANT


/s/ ROBIN RAINA
Robin Raina






























10